298 N.W.2d 453 (1980)
Joyce Wellsley LILLEHEI, Appellant,
v.
James Perry LILLEHEI, Respondent.
No. 49727.
Supreme Court of Minnesota.
October 17, 1980.
Frederikson, Byron, Colborn, Bisbee & Hansen and John Cairns and Marsha Freeman, Minneapolis, for appellant.
Lindquist & Vennum and Jerrold Bergfalk, Minneapolis, for respondent.
Considered and decided by the court en banc without oral argument.
*454 TODD, Justice.
Joyce Lillehei appeals from the portion of the judgment and decree of marital dissolution entered on October 12, 1978, which limited her award of alimony of $800 per month to a period of two years. We reverse in part and remand with instructions.
The sole issue presented is whether the trial court abused its discretion in terminating alimony upon the expiration of the two-year period. It is our view that the durational limitation on the payment of alimony must be vacated in accordance with our decisions in Ruzic v. Ruzic, 281 N.W.2d 502 (Minn.1979), and Arundel v. Arundel, 281 N.W.2d 663 (Minn.1979). Minn.Stat. § 518.55 (1976). This decision is not intended to affect the right of respondent James Lillehei to seek a termination of the alimony payments upon an expiration of the two-year period or at any other appropriate time pursuant to Minn.Stat. § 518.64 (1978).
It is noteworthy that this matter arose prior to the implementation of § 518.552 (1978), effective March 1, 1979. A review of the facts presented indicates that the portion of the judgment and decree at issue would in all likelihood have been affirmed had that statute been applicable to these proceedings. See Otis v. Otis, ___ N.W.2d ___ (Minn.1980), filed October 3, 1980.
Therefore, consistent with this opinion, the matter is reversed in part and remanded to the trial court for further proceedings.
Reversed in part and remanded.
OTIS, Justice (concurring specially).
I concur in the result.
AMDAHL, J. and SIMONETT, J., not having been members of this court at the time of the argument and submission, took no part in the consideration or decision of this case.